Title: To John Adams from Timothy Pickering, 25 January 1799
From: Pickering, Timothy
To: Adams, John




Department of State Jany. 25. 1799.

The Secretary of State has the honor to inclose a letter received yesterday from Mr. King, our minister in London, dated the 16th of November. Thinking the President might deem it proper to communicate to Congress the decree therein referred to, the Secretary has prepared, and herewith presents, copies of the decree, and extracts respecting it from Mr. King’s letter.

Timothy Pickering